COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
 Cause Number:              01-20-00400-CV
 Trial Court Cause
 Number:                    2019-30565
 Style:                     Shawna Nalley
                            v. Raul Quevedo
 Date motion filed*:        August 31, 2020
 Type of motion:            Motion for Leave to File Amended Appellant’s Brief
 Party filing motion:       Appellant
 Document to be filed:      Amended Appellant’s Brief

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
           Appellant Shawna Nalley filed her original appellant’s brief on August 24, 2020. This brief did not
           comply with Texas Rule of Appellate Procedure 9.9. Appellant filed an amended brief that conforms to
           Rule 9.9 on August 31, 2020. The Court therefore strikes the original brief filed by appellant on August
           24, 2020. Appellee’s brief, if any, is due 30 days after the filing of appellant’s amended brief.

Judge's signature: /s/ Evelyn V. Keyes
                       Acting individually         Acting for the Court

Date: September 10, 2020